REASONS FOR ALLOWANCE
After reviewing the prior art references submitted by applicants in the IDS Form PTO/SB/06 filed on January 26, 2021. It is found that none of the provided references teaches or discloses the limitations of the instant claims. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance mailed on December 09, 2020.
(A).      Reference recorded on IDS form PTO/SB/06 and filed dated January 26, 2021, have been fully considered, which Examiner reviewed the references and concluded that references cited therein within the Information Disclosure Statements do not amount to render any significant conflict with the reason stated in the notice of  allowance posted on December 09, 2020 for the application. Accordingly, the claims are allowed for the reasons set forth in the previous Notice of Allowance mailed on December 09, 2020, and also reproduced below for the record.
            AND
            (B).      Based on the prior arts of record, and further search examiner concluded that the claimed invention in a manner have been recited in each of the amended independent claims such as in claim 1, “wherein the controller is configured to instantiate the reusable control information by copying the function block included in the reusable control information into a third memory included in the controller and wherein copying the function block included in the reusable control information into the third memory included in the controller comprises linking the field device to a function block tag configured to identify the function block” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of controller is 
                                                                                                       
Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461